Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Wiemer on June 3, 2021.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 6-22.  Accordingly, claims 6-22 have been cancelled.
Claim 1. A mouthguard comprising: 
a teeth engagement portion comprising a medial surface; 
an anterior surface coupled to the teeth engagement portion opposite the medial surface; 
a front lip protection portion coupled to the teeth engagement portion;
a lip engagement portion coupling the front lip protection portion to the teeth engagement portion;
a first breathing channel extending from the anterior surface to the medial surface; 

a third breathing channel extending from the anterior surface to the medial surface;
wherein each of the first breathing channel, the second breathing channel, and the third breathing channel comprises: 
an anterior opening formed on the anterior surface; 
a posterior opening formed on the medial surface; 
s disposed between the anterior surface and the medial surface; 
a first bore connecting the anterior opening, the posterior opening, and the intermediate openings, wherein the intermediate openings are defined at a posterior surface of the lip engagement portion forming the intermediate openings corresponding to each of the first breathing channel, the second breathing channel, and the third breathing channel, wherein the posterior surface of the lip engagement portion is disposed between the posterior opening formed on the medial surface and the anterior surface;
a second bore positioned between the posterior opening and the intermediate openings, wherein the first bore and the second bore are in fluid communication; 
a first interior wall disposed between the first breathing channel and the second breathing channel; the first interior wall configured to be aligned with a first upper incisor and disposed between the first upper incisor and a first lower incisor of a wearer; and 
a second interior wall disposed between the second breathing channel and the third breathing channel; the second interior wall configured to be aligned with a second upper 
Claim 2. The mouthguard of claim 1, wherein the front lip protection portion comprises the anterior surface.
Claim 3. (Cancelled)
Claim 5. The mouthguard of claim 2, wherein the intermediate openings include superior intermediate openings and inferior intermediate openings, wherein the superior intermediate openings are formed at an intersection of a superior surface of the teeth engagement portion and a superior posterior surface of the lip engagement portion, and the inferior intermediate openings are formed at an intersection of an inferior surface of the teeth engagement portion and an inferior posterior surface of the lip engagement portion. 
Claims 6-22 (Cancelled)

Allowable Subject Matter
Claims 1-2 and 5 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Zents (US 2015/0209645 A1) in view of Hirshberg (US 7,549,423 B1) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claim 1 and its dependent claims 2 and 5 which recite features not taught or suggested by the prior art drawn to Zents in view of Hirshberg. 
Zents in view of Hirshberg fails to disclose or fairly suggest a first bore connecting the anterior opening and the intermediate openings, wherein the intermediate openings are defined at a posterior surface of the lip engagement portion forming the intermediate openings corresponding to each of the first breathing channel, the second breathing channel, and the third breathing channel, wherein the posterior surface of the lip engagement portion is disposed between the posterior surface formed on the medial surface and the anterior surface, and a second bore positioned between the posterior opening and the intermediate openings, wherein the first bore and the second bore are in fluid communication, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 1. 
Claims 2 and 5 are allowed insofar as they depend from the allowed base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/R.H./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786